               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

STEPHANIE MAGGARD,                             )
                                               )
                 Plaintiff,                    )     Case No. 2:19CV00048
                                               )
v.                                             )     OPINION AND ORDER
                                               )
KIDS CENTRAL, INC.,                            )     By: James P. Jones
                                               )     United States District Judge
                 Defendant.                    )

      Christopher E. Collins and Paul G. Beers, GLENN FELDMANN DARBY &
GOODLATTE, Roanoke, Virginia, and Gerald L. Gray, GERALD GRAY LAW FIRM,
Clintwood, Virginia, for Plaintiff; W. Bradford Stallard, PENN, STUART &
ESKRIDGE, Abingdon, Virginia, for Defendant.

      In this pregnancy discrimination case brought under Title VII and the

Pregnancy Discrimination Act, the defendant has moved to dismiss the plaintiff’s

claim as untimely. In response, the plaintiff seeks leave to amend her complaint,

which the defendant contends would be futile. For the reasons that follow, I will

grant the plaintiff leave to amend and will deny the Motion to Dismiss as moot.

                                        I.

      Plaintiff Stephanie Maggard worked as a classroom assistant at a childcare

facility operated by defendant Kids Central, Inc. (“Kids Central”) in Norton,

Virginia. She claims she was terminated on August 14, 2015, as a result of
unlawful pregnancy discrimination.1 She filed an Intake Questionnaire with the

U.S. Equal Employment Opportunity Commission (“EEOC”) on April 4, 2016,

233 days later. The Intake Questionnaire is not attached to the Complaint; rather,

Maggard submitted it in response to Kids Central’s Motion to Dismiss. The

Complaint alleges that she filed a claim with the EEOC on July 11, 2016, 331 days

after her alleged termination. Her Charge of Discrimination dated July 11, 2016, is

attached to the Complaint as Exhibit 7.

      On the Intake Questionnaire dated August 14, 2015, Maggard checked a box

indicating she believed her employer had discriminated against her, and she

provided her employer’s name and contact information. She checked another box

stating the reason for her claim of employment discrimination was pregnancy. She

identified the person responsible as “Allen Couch – Human Resources.” Pl.’s

Mem. Opp’n Mot. Dismiss Ex. A at 2, ECF No. 8-1. In response to the questions,

“What reason(s) were given to you for the acts you consider discriminatory? By

whom? His or Her Job Title?” she wrote, “Allen Couch – he stated I was a

liability and they could not allow me to work.” Id. She listed six other Kids

Central employees whom she indicated had been allowed to work even though

      1
          Maggard claims she was told on July 31, 2015, that she could no longer work,
but that she was not provided a notice of termination until August 14, 2015. For purposes
of determining whether she timely filed a charge with the EEOC, it is irrelevant which
date is viewed as her termination date. Under the plaintiff’s theory, she timely filed a
charge regardless of which date is used, and under the defendant’s theory, her charge was
untimely regardless of which date was used.
                                          -2-
they were pregnant.

      Maggard checked a box on the form indicating that she had “[n]o disability

but the organization treats me as if I am disabled.” Id. at 3. In response to the

question, “What is the disability that you believe is the reason for the adverse

action taken against you? Does this disability prevent or limit you from doing

anything? (e.g., lifting, sleeping, breathing, walking, caring for yourself, working,

etc.),” Maggard wrote, “My doctor advised I could not lift over 30 pounds.” Id.

She marked that she had verbally asked Couch for changes to or assistance with

her job due to her disability. She wrote, “I asked Mr. Couch if the other two

workers in the classroom could be responsible for lifting the children over 30

pounds. . . . He said he didn’t know, asked if their job duties were the same as

mine, and never mentioned it again.” Id.

      Near the end of the Intake Questionnaire appeared the following paragraph:

             Please check one of the boxes below to tell us what you
      would like us to do with the information you are providing on this
      questionnaire.     If you would like to file a charge of job
      discrimination, you must do so either within 180 days from the day
      you knew about the discrimination, or within 300 days from the day
      you knew about the discrimination if the employer is located in a
      place where a state or local government agency enforces laws similar
      to the EEOC’s laws. If you do not file a charge of discrimination
      within the time limits, you will lose your rights. If you would like
      more information before filing a charge or you have concerns
      about EEOC’s notifying your employer, union, or employment
      agency about your charge, you may wish to check Box 1. If you
      want to file a charge, you should check Box 2.


                                        -3-
Id. at 4. Maggard checked Box 2, which reads:

      I want to file a charge of discrimination, and I authorize the EEOC to
      look into the discrimination I described above. I understand that the
      EEOC must give the employer, union, or employment agency that
      I accuse of discrimination information about the charge, including
      my name. I also understand that the EEOC can only accept charges
      of job discrimination based on race, color, religion, sex, national
      origin, disability, age, genetic information, or retaliation for opposing
      discrimination.

Id.

      The Charge of Discrimination dated July 11, 2016, and attached to the

Complaint, contains additional details. There, Maggard stated, “On July 31, 2015,

the reason I was given for not being allowed to work was that I was a liability to

the company if something happened to my unborn child.” Compl. Ex. 7, ECF No.

1-8. She further stated that she was discharged, and she verified the form.

      On October 4, 2018, the EEOC issued a determination that “there is reason

to believe that a violation has occurred” and stated that it would attempt informal

conciliation. Compl. Ex. 8 at 1, ECF No. 1-9. On September 11, 2019, the EEOC

issued Maggard a Notice of Right to Sue (Conciliation Failure) (“Notice”). The

Notice is not attached to the Complaint, but Maggard submitted it with her

response to Kids Central’s Motion to Dismiss. Maggard filed her Complaint in

this court on December 9, 2019.

      Kids Central argues that the Complaint’s allegations show that Maggard (1)

did not file a charge with the EEOC within 300 days of her alleged termination,

                                        -4-
and (2) did not commence suit within 90 days of receiving notice from the EEOC

of her right to sue.2 Kids Central contends that Maggard should not be allowed to

cure these defects by submitting additional documents in response to the Motion to

Dismiss.

      Kids Central further argues that amending the Complaint to add the Intake

Questionnaire and Notice, as Maggard requests, would be futile because the Intake

Questionnaire cannot serve as a charge of discrimination. Maggard disagrees,

arguing that the Intake Questionnaire meets the regulatory requirements of a

charge and that the later-filed Charge of Discrimination served to amend it, thereby

relating back to the date the Intake Questionnaire was filed. The current dispute

thus hinges on whether the Intake Questionnaire qualifies as a charge of

discrimination, rendering Maggard’s claim timely filed with the EEOC.

                                           II.

      A party may seek leave to amend a complaint, and the court should “freely

give leave when justice so requires.”3 Fed. R. Civ. P. 15(a)(2). “This directive


      2
         Kids Central’s second argument was based on a belief that Maggard intended
the October 4, 2018, determination letter to serve as the EEOC’s notice of suit rights.
Having been presented with the Notice in response to its Motion to Dismiss, Kids Central
appears to drop its argument regarding the timeliness of Maggard’s Complaint in this
court, which was clearly filed within 90 days of the September 11, 2019 Notice.
      3
           Maggard could have amended her Complaint as a matter of course within 21
days of service of the Motion to Dismiss. Fed. R. Civ. P. 15(a)(1)(B). Instead, she chose
to file a response in opposition to the Motion to Dismiss just four days after the motion
was filed, and she requested leave to amend in her response.
                                          -5-
gives effect to the federal policy in favor of resolving cases on their merits instead

of disposing of them on technicalities.”       Matrix Capital Mgmt. Fund, LP v.

BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir. 2009) (internal quotation marks

and citation omitted). “This means that a request to amend should only be denied

if one of three facts is present: ‘the amendment would be prejudicial to the

opposing party, there has been bad faith on the part of the moving party, or

amendment would be futile.’” Mayfield v. Nat’l Ass’n for Stock Car Auto Racing,

Inc., 674 F.3d 369, 379 (4th Cir. 2012) (quoting Matrix Capital, 576 F.3d at 193).

Here, Kids Central argues that amending the Complaint to add the Intake

Questionnaire would be futile because it does not qualify as a charge and therefore

cannot render Maggard’s claim to the EEOC timely.

      Before filing in federal court a claim of discrimination under Title VII of the

Civil Rights Act of 1964 (“Title VII”), the claimant must timely file a charge of

discrimination with the EEOC. 42 U.S.C. § 2000e–5(e)(1), (f)(1). In a so-called

deferral state like Virginia, the claimant must file her EEOC charge within 300

days of the date of the allegedly discriminatory act. 42 U.S.C. § 2000e-5(e)(1).

      The statute does not define “charge,” but the applicable regulation provides,

      [A] charge is sufficient when the Commission receives from the
      person making the charge a written statement sufficiently precise to
      identify the parties, and to describe generally the action or practices
      complained of. A charge may be amended to cure technical defects or
      omissions, including failure to verify the charge, or to clarify and
      amplify allegations made therein. Such amendments and amendments
                                         -6-
      alleging additional acts which constitute unlawful employment
      practices related to or growing out of the subject matter of the original
      charge will relate back to the date the charge was first received.

29 C.F.R. § 1601.12(b). A filing may serve as a timely charge even if it is not

verified until a later date. Edelman v. Lynchburg College, 535 U.S. 106, 109

(2002). An intake questionnaire can serve as a charge of discrimination even

though it is not labeled as such, as long as it meets the statutory and regulatory

requirements for a charge. See Fed. Express Corp. v. Holowecki, 552 U.S. 389,

404 (2008) (Age Discrimination in Employment Act case). “Documents filed by

an employee with the EEOC should be construed, to the extent consistent with

permissible rules of interpretation, to protect the employee’s rights and statutory

remedies.” Id. at 406.

      I find that the Intake Questionnaire was sufficiently specific to serve as a

charge. It clearly identified the parties and, viewed in the light most favorable to

Maggard, explained the basis of her claim.             Maggard indicated on the

questionnaire that she was claiming pregnancy discrimination, that her doctor had

restricted her to lifting no more than 30 pounds, that she asked Couch if coworkers

could assist her in lifting any heavier children should the need arise, that Couch did

not grant that request, and that Couch told her she was a liability and was not

allowed to work.

      Kids Central asserts that the Intake Questionnaire is inadequate because it


                                         -7-
does not directly tie Couch’s statement to Maggard’s pregnancy and does not

explicitly state that she was terminated. One could reasonably infer, however, that

when Maggard wrote that she was not allowed to work, she was conveying that she

was fired. Likewise, the questionnaire raises a reasonable inference that Couch

meant that Maggard was a liability because of her pregnancy and lifting restriction.

      “An EEOC charge simply is not held to the same standard as a federal court

complaint . . . .” Agolli v. Office Depot, Inc., 548 F. App’x 871, 876 (4th Cir.

2013) (unpublished).     Maggard’s statements in the Intake Questionnaire are

sufficient to meet § 1601.12(b)’s minimum requirements for a charge. Moreover,

the form’s language could be construed as suggested that checking Box 2, as

Maggard did, constitutes filing a charge.

      Because Maggard filed the Intake Questionnaire within 300 days of her

termination, she timely filed a charge with the EEOC. The later filing of the

Charge of Discrimination, which clarified her statements in the Intake

Questionnaire and was verified, relates back to the date on which she filed her

Intake Questionnaire, pursuant to the regulation.       I therefore conclude that

amending the Complaint to add the Intake Questionnaire would not be futile, and I

will grant Maggard leave to amend. I will deny the Motion to Dismiss as moot in

light of the forthcoming amended complaint.




                                        -8-
                                 III.

For the reasons stated, it is ORDERED as follows:

1. Plaintiff Stephanie Maggard’s request to amend the Complaint is

   GRANTED;

2. Maggard shall file an amended complaint within 7 days of the entry of

   this Opinion and Order; and

3. Defendant Kids Central, Inc.’s Motion to Dismiss, ECF No. 5, is

   DENIED AS MOOT.

                                        ENTER: March 31, 2020

                                        /s/ JAMES P. JONES
                                        United States District Judge




                                 -9-
